Citation Nr: 0714846	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran.

2.  Entitlement to Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

During the veteran's lifetime, VA recognized the veteran's 
World War II service for VA benefits purposes.  The veteran 
died in June 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by a VA Regional 
Office (RO).  In that decision, the RO denied the appellant's 
claim for service-connected death benefits, because it was 
not established that the appellant was the veteran's 
surviving spouse.

The issue of entitlement to service-connected death benefits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time the veteran and the appellant participated in 
a marriage ceremony in August 1951, the veteran was still 
married to P. A.  

2.  At the time of the August 1951 marriage ceremony, the 
appellant was unaware that the veteran was still married to 
P. A.  

3.  The appellant and the veteran subsequently lived together 
for many years and children were born from their 
relationship.

4.  Neither P. A. nor any other person besides the appellant 
ever filed a claim for VA benefits as the spouse or surviving 
spouse of the veteran.


CONCLUSION OF LAW

While the attempted marriage of the appellant and the veteran 
was not legally valid, it is deemed valid for VA benefits 
purposes, and the appellant is entitled to recognition as the 
veteran's surviving spouse for VA benefits purposes.  
38 U.S.C.A. §§ 103(a), 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In this case, the RO issued the appellant VCAA notices in 
April 2002 and November 2003.  Those notices informed the 
appellant of the type of information and evidence that was 
needed to substantiate her claim for service-connected death 
benefits, including establishing status as the surviving 
spouse.  At this time, the Board is adjudicating the appeal 
for status as the surviving spouse, and is remanding the 
appeal for service-connected death benefits.  As the Board 
has made a favorable decision in the appeal for surviving 
spouse status, the Board need not provide further 
notification or assistance to the appellant on that issue.  
The Board also does not need to discuss further VA's 
compliance with the laws and regulations involving 
notification and the development of evidence with regard to 
that issue.

Surviving Spouse Status

The veteran died in June 1989.  Soon thereafter, the 
appellant applied for and received VA burial benefits.  In 
March 2002, the appellant submitted a claim for VA dependency 
and indemnity compensation (DIC) as the surviving spouse of 
the veteran.

A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parities resided at the time of the marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A 
surviving spouse means a person of the opposite sex who meets 
the requirements of 38 C.F.R. § 3.1(j), and who was the 
spouse of the veteran at the time of his death. 38 C.F.R. § 
3.50(b)(1).  In some cases, it is possible to establish the 
status of a surviving spouse where there was an attempted 
marriage to the veteran that was invalid because of a legal 
impediment, or through a common law marriage.  See 38 
U.S.C.A. § 103(a).

Records indicate that the veteran married P. A. in 1944.  In 
1951, the veteran had a church wedding with, and purported to 
marry, the appellant, without having obtained a divorce from 
P. A..  It appears that the RO has accepted a municipal civil 
registry record of marriage of the veteran and the appellant 
in August 1951.  The appellant does not dispute the fact of 
the veteran's marriage to P. A..  The appellant states, 
however, that she did not learn of the veteran's marriage to 
P. A. until months after the wedding of the appellant and the 
veteran.

It appears that the appellant did not have a valid marriage 
with the veteran under the laws of their residence, the 
Republic of the Philippines.  Article 83 of the Civil Code of 
the Philippines provides that any marriage contracted by a 
person during the lifetime of the first spouse of such person 
with any other person shall be illegal and void from its 
performance unless the first marriage was annulled or 
dissolved; or the first spouse had been absent for seven 
consecutive years at the time of the second marriage without 
the spouse present having news of the absentee being alive; 
or if the absentee, though he has been absent for less than 
seven years, is generally considered as dead and believed to 
be so by the spouse present at the time of contracting such 
subsequent marriage; or if the absentee is presumed dead.  
The marriage so contracted shall be valid in any of the three 
cases until declared null and void by a competent court.

The appellant does not contend that any legal action was ever 
taken to annul or dissolve the marriage between the veteran 
and P. A., that P. A. was absent from the veteran for seven 
years by 1951, or that the veteran believed P. A. to be dead 
in 1951.  Therefore, it appears that the marriage of the 
veteran and P. A. remained valid when the veteran purported 
to marry the appellant in 1951.

Although the veteran's existing marriage to P. A. formed a 
legal impediment to a marriage between the veteran and the 
appellant, it is nevertheless possible for the marriage of 
the appellant and the veteran to be deemed valid for VA 
benefits purposes.  Where an attempted marriage of a claimant 
to the veteran was invalid by reason of a legal impediment, 
the marriage will nevertheless be deemed valid if:

(a) The marriage occurred 1 year or more before the veteran 
died, or existed for any period of time if a child was born 
of the purported marriage, or was born to them before such 
marriage, and

(b) The claimant entered into the marriage without knowledge 
of the impediment, and

(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death, and

(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death.

38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

As the marriage ceremony of the appellant and the veteran was 
in 1951, and the veteran died in 1989, the purported marriage 
occurred more than one year before the veteran died.  In 
addition, the appellant reports that ten children were born 
of her relationship with the veteran; and the claims file 
contains civil records of the births of four of the couple's 
younger children.

The appellant asserts that she entered into the marriage 
without knowledge of any impediment.  In a June 2002 
statement, the appellant indicated that she met the veteran 
in 1950 and married him in 1951.  She wrote, "I know that he 
was previously married" to P. A., but that, according to the 
veteran, he and P. A. were separated for five years without 
communication.  In April 2004, the appellant answered 
questions from the RO about the history of her relationship 
with the veteran.  She stated that the veteran introduced 
himself to her as a bachelor, and that she believed that he 
was single at the time that they married.  She reported that 
it was not until a few months after her marriage that the 
veteran told her about his earlier marriage to P. A..  She 
related that she was upset when she learned of it, and wanted 
to end her marriage with the veteran; but that the veteran 
had reassured her, stating that P. A. had left him for 
another man, and that the veteran's marriage to P. A. was 
dissolved.

In the June 2002 statement, the appellant reported that she 
knew of the veteran's marriage to P. A..  She did not state 
when she became aware of that marriage, and it is not clear 
from the 2002 statement.  In the April 2004 statement, she 
provided a more detailed history, and clearly reported that 
she did not know of the marriage or the veteran and P. A. 
when she married the veteran.  The Board finds that the 2004 
statement is credible, and is not contradicted by the 2002 
statement.  The appellant's account sufficiently establishes 
that she did not know of the impediment to marriage at the 
time of her marriage.

The appellant reports that she and the veteran lived together 
from their marriage in 1951 until his death in 1989.  There 
is no evidence to the contrary.  Certain statements of record 
show that the veteran was reporting the appellant to be his 
wife.  A July 2004 lay statement provides background 
consistent with the veteran's account.  In that statement, a 
joint affidavit, Ms. L. E. and Mr. B. R. attested that they 
had been present at the marriage ceremony of the appellant 
and the veteran, and that they had long known the appellant 
and the veteran as neighbors and friends.

No legal or purported surviving spouse other than the 
appellant has filed a claim for benefits based on the 
veteran's service.  The appellant has reported that over all 
of the years after she met the veteran, P. A. never came 
forward to assert a relationship with or obligations from the 
veteran.  The claims file contains a civil record of the 
death of P. A. in 1971.

Based on the evidence, the appellant's attempted marriage to 
the veteran meets all of the requirements for a deemed valid 
marriage.  Because the attempted marriage is deemed valid, it 
is not necessary to address whether the relationship could be 
recognized as a common law marriage.  Based on the deemed 
valid marriage, the Board grants the appellant the status of 
the surviving spouse of the veteran for VA benefits purposes.


ORDER

The appellant is entitled to recognition as the surviving 
spouse of the veteran for purposes of eligibility for VA 
benefits.  To this extent, the appeal is granted. 


REMAND

The preceding decision is limited to finding that the 
appellant is entitled to recognition as the surviving spouse 
of the veteran for VA benefit purposes.  It is still for 
consideration whether she is entitled to VA benefits.  
Because the RO found that the appellant was not entitled to 
recognition as the veteran's surviving spouse, it did not 
reach the question of entitlement to VA death benefits. 



Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action to 
ensure proper VCAA notice regarding any 
claim for VA benefits by the appellant and 
to develop as necessary and adjudicate the 
appellant's claim for service-connected 
death benefits.  The appellant should be 
furnished notice of the RO's determination 
and notice of appellate rights and 
procedures, including the need to file a 
timely notice of disagreement if she 
disagrees with the RO's decision regarding 
entitlement to VA benefits. 

After completion of the above actions, if an issue is 
properly in appellate status, then the claims file should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


